Citation Nr: 0627478	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  02-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating, in excess of 
10 percent, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1945 to February 
1947.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in October 2001, which denied the veteran's 
claim for an increased rating.

When the case was previously before the Board in September 
2004, the Board remanded the claim for additional 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration of the veteran's appeal.  

For good cause shown, the veteran's motion for advancement on 
the Board's docket has been granted.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent evidence of record reveals bilateral 
hearing loss, at worst, of Level II in the right ear and 
Level XI in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss are not met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in June 2001 and October 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  The claim was last readjudicated in 
January 2006.  A June 2006 letter advised the veteran with 
respect to disability ratings and effective dates.  See 
Dingess, supra.


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, a hearing transcript, VA 
outpatient treatment reports, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, VA medical records, VA examination reports, and a 
hearing transcript.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate a claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to this claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85 to 4.86 (2005).  
Current VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests which average puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2005).  The evaluation of hearing impairment 
applies a rather structured formula, which is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

The veteran seeks a higher disability rating for his 
bilateral hearing loss, currently rated as 10 percent 
disabling.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

In this case, the Board finds that the criteria for a higher 
evaluation are not met.  The Board notes the veteran's 
contention that he is completely deaf in his left ear, and 
the medical evidence supports this fact.  However, the 
veteran's disability rating is derived from a combination of 
his right and left ear hearing loss.  As will be explained 
below, competent medical evidence indicates that the 
veteran's combined hearing loss is not severe enough to 
warrant a higher evaluation under 38 C.F.R. § 4.85, 4.86 
(2005).

The evidence at issue in this claim for increase consists of 
VA audiometric evaluations from July 2001 through March 2005.  
On the authorized audiological 


evaluation in July 2001, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
30
35
50
36.25
LEFT
+110
+110
+110
+110
+110

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, but could not be tested in the left 
ear.  The examiner noted mild sloping to moderate 
sensorineural hearing loss in the right ear, with good speech 
recognition.  In the left ear, profound hearing loss was 
noted and the examiner stated he was unable to measure any 
speech recognition.

Applying the findings from the July 2001 examination to Table 
VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing 
loss in the right ear and Level XI hearing loss in the left 
ear.  As the veteran has an exceptional pattern of hearing 
loss in the left ear, his test results are also applied to 
Table VIA, which similarly results in finding of Level XI per 
38 C.F.R. § 4.86(a).  Where hearing loss is at Level I in one 
ear and Level XI in the other, a 10 percent rating is 
assigned under Table VII.  38 C.F.R. § 4.85, 4.86.

In a September 2002 RO hearing, the veteran testified of 
difficulty hearing sounds in social settings and while 
driving.  He also repeated remarks originally sent in 
correspondence from May 2002, wherein the veteran stated that 
he can no longer hear his hunting dogs when he hunts.

VA outpatient notes from April 2003 indicate the veteran was 
reporting worsening hearing.  Upon physical examination, the 
veteran's hearing was characterized as grossly absent on the 
left and diminished on the right.  However, no audiometric 
findings from this outpatient visit are of record.  The 
physician did note that the veteran could not indicate 
whether Weber's test lateralizes to either ear.  Further the 
examiner indicated that Rinne's test was significant for bone 
conduction more than air conduction in the veteran's left ear 
and air conduction more than bone conduction in the right 
ear.  The veteran was diagnosed with post traumatic hearing 
loss in the left ear, with recently increasing hearing loss 
in the right ear.

At a subsequent audiology evaluation in July 2003, the 
veteran was found to have mild to severe sensorineural 
hearing loss in his right ear and profound hearing loss in 
his left ear.  The veteran was found to have "good" word 
recognition of 84 percent in his right ear, but no response 
to speech in his left ear.  Again, no audiometric data was 
included with this evaluation.  Subsequent outpatient records 
are consistent with these findings and note that the veteran 
was fitted with hearing aids in September 2003.  In December 
2004, word recognition was 80 percent in the right ear.  
Subsequent entries in 2005 noted complaints of feeling like 
he is "underwater" or that his ears are plugged up when 
wearing his hearing aids.  

In March 2005, the veteran underwent a VA audiology 
examination.  His claims file was reviewed and pertinent 
service and medical history was discussed.  The veteran's 
subjective complaints included difficulty hearing in crowds, 
increased volume on his television, and frustration with 
hearing aids.  The veteran also discussed significant post 
service occupational noise exposure including the use of 
firearms and work in a "drum room" with noise levels as high 
as 100 decibels.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
36
38
42
56
43
LEFT
NR
120
NR
NR
NR

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear, but could not be tested in the left 
ear.  Based on these results, the examiner found moderate 
sensorineural hearing impairment in the right ear and 
profound sensorineural hearing impairment in the left.  The 
right ear hearing loss was considered to be attributable to 
post-service noise exposure and the natural aging process.

Applying the findings from the March 2005 examination to 
Table VI in 38 C.F.R. 
§ 4.85 yields a finding of Level II hearing loss in the right 
ear and Level XI hearing loss in the left ear.  As the 
veteran has an exceptional pattern of hearing loss in the 
left ear, his test results are also applied to Table VIA, 
which similarly results in finding of Level XI per 38 C.F.R. 
§ 4.86(a).  Where hearing loss is at Level II in one ear and 
Level XI in the other, a 10 percent rating is assigned under 
Table VII.  38 C.F.R. § 4.85, 4.86.  Based on this evidence, 
the criteria for a rating in excess of 10 percent for the 
veteran's bilateral hearing loss are not met and an increased 
rating is not warranted.

The Board notes that outpatient treatment reports indicated 
speech discrimination scores of 84 percent in July 2003 and 
80 percent in December 2004.  However, 38 C.F.R. § 4.85(a) 
sets forth the requirements for audiological findings to be 
used for evaluation purposes.  Such findings must include 
puretone audiometry tests and the Maryland CNC discrimination 
test in a controlled environment.  There is no indication in 
the record that the speech tests in July 2003 and December 
2004 met these requirements.  Moreover, subsequent testing 
revealed a speech discrimination score of 90 percent.  See 
Fenderson, supra.  Thus, the Board finds the VA examination 
results in March 2005 to be the most probative of the 
veteran's current level of hearing loss.

As a final matter, at the veteran's hearing before the RO in 
September 2002, his representative suggested that an 
extraschedular rating would be appropriate, given the 
veteran's circumstances.  Therefore, the Board has considered 
the issue of whether the veteran's service-connected hearing 
loss presents an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that the evidence does not show that the 
veteran's service-connected hearing loss, in and of itself, 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  
Specifically, the VA examiner noted the veteran was retired, 
and there is no indication of any time lost from employment 
due to hearing loss.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


